                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No. 7:18-cv-176-BO

KEVIN LEE,                                            )
                                                      )
               Plaintiff,                             )
                                                      )
V.                                                    )              ORDER
                                                      )
JIMMY THORNTON, individually and in                   )
his official capacity as Sheriff of Sampson           )
County; ANDREW WOREL Y, individually                  )
and in his official capacity as a Detective for       )
the Sampson County Sheriffs Office; and               )
JOHN DOE SURETY COMPANY,                              )
                                                      )
               Defendants.                            )




        This matter is before the Court on defendants ' motion for summary judgment. [DE 20].

For the reasons discussed below, the motion [DE 20] is GRANTED.

                                          BACKGROUND

        Plaintiff Kevin Lee (hereinafter "plaintiff') instituted this action against Sampson County

Sheriff Jimmy Thornton and Detective Andrew Worley, asserting that Worley negligently and/or

maliciously conducted a criminal investigation into allegations that plaintiff had abused his

girlfriend's minor child.

        The vast majority of the facts are not in dispute. In April 2015 , plaintiff began a romantic

relationship with C. Allen. Shortly after the relationship began, plaintiff was introduced to C.

Allen's son from a previous relationship. Two months after they began dating, Allen and her son

moved in with plaintiff.

        On February 7, 2018, Allen went out-of-state for professional training, leaving plaintiff

to supervise her son, who was four years old at the time. That evening, as plaintiff prepared to

bathe the child, he placed him in the shower and left the room momentarily. When plaintiff
retuned, he saw the child with the shower door open, spraying water on the bathroom floor with

the shower wand. Plaintiff instructed him not to do it again. After plaintiff cleaned up the water

on the floor, he stepped out of the bathroom to remove the wet towels. When he returned, the

child was again spraying the floor with the shower wand. Upset, plaintiff grabbed the child by

the arm and spanked him on the buttocks.

       When Allen returned from her work trip two days later, she claimed she noticed two

large dark bruises on her son ' s buttocks. Defs.' Statement of Material Facts, ,i 15, DE 22. When

she asked him about the bruises, he revealed that plaintiff had spanked him. Id. ,i 16. She

claimed she confronted plaintiff about the bruises and he admitted to the spanking. She then met

with her aunt, J. Allen, and told her about the incident. Id. ,i,i 18- 19. C. Allen returned home and

photographed the bruises on her son. Id. ,i 20. The photographs did not include the child' s face

or other identifying features.

        Plaintiff disputes that Allen saw bruises on her son, that she confronted him, and that she

photographed bruises arising from the incident. Pl. ' s Statement of Material Facts, ,i,i 15- 20, DE

28. He does not dispute that he spanked the child.

        On February 11 , 2018, C. Allen reported the child's injuries to law enforcement. The

case was referred to the Sampson County and Wake County Departments of Social Services and

Detective Worley was assigned to investigate. On February 14, 2018, Wake County social

services caseworker Miranda Bell interviewed Allen and her son, during which the child told

Bell that plaintiff spanked him after he sprayed water on the floor of the bathroom and that the

spanking left bruises on his buttocks. Bell provided a copy of the report to Detective Worley. On

February 15, Worley made initial contact with Allen and scheduled a forensic interview for her

son at the Child Advocacy Center with Shannon Barber, Director of the Center.



                                                  2
       Detective Worley also spoke with Sampson County Assistant District Attorney Ameatha

Gillis, who was assigned to prosecute child abuse cases. Gillis advised Worley that the injuries

rose to the level of misdemeanor child abuse. On February 20, Barber interviewed the child at

the Child Advocacy Center while Worley observed via closed-circuit television. The child stated

he was spanked by plaintiff for spraying water, but his account was inconsistent as to whether

plaintiff used a belt or his hand. At the conclusion of the interview, Allen provided time stamped

screen shots showing the date, time, and location of when and where the photographs of the

bruises were taken.

       On March 6, the child was seen by Dr. Danielle Thomas-Taylor for a medical evaluation.

The child stated to Dr. Thomas-Taylor that he was the individual depicted in the photographs. At

that time, Dr. Thomas-Taylor observed no bruising on the child. Dr. Thomas-Taylor relayed the

information to Worley and gave him a copy of her report.

       On March 7, Detective Worley received a telephone call from Norman Smith, a private

investigator employed by plaintiff. Smith told Worley that plaintiff had indeed spanked the child,

but that plaintiff did not leave the bruises. Smith offered an alternative theory that the child was

also hit three different times during the same time period by his great-grandparents. At the end of

the conversation, Worley relayed to Smith that he would like to interview plaintiff.

       Detective Worley interviewed J. Allen later that day at the Sampson County Sheriffs

Office. During the interview, J. Allen told Worley that her mother, C. Allen's grandmother and

the child's great-grandmother, was 80 years old and was not physically strong enough to leave

bruises on a child after a spanking. She also told Worley that the child was never at his great-

grandparents' house during the time period in question and that plaintiff admitted, through text




                                                 3
messages plaintiff sent to her, that he spanked the child. At the conclusion of the interview,

Worley obtained copies of plaintiffs text messages to J. Allen.

       On March 10, plaintiffs criminal attorney, David Hobson, contacted Detective Worley

and advised him that he would bring his client in to talk. On March 21 , Hobson called Worley

and advised him that he would bring plaintiff in to be interviewed at the beginning of the next

week. Hobson and plaintiff, however, never came in for the interview.

       At this point, Detective Worley determined that he had enough to present to a magistrate

for a determination of probable cause.

       On April 6, 2018, Detective Worley presented the information he gathered during his

investigation to a magistrate who determined that there was probable cause to charge plaintiff

with misdemeanor child abuse. A warrant was issued. That same day, plaintiff and his attorney

arrived at the Sampson County Sheriffs Office and plaintiff turned himself in. Plaintiff entered

into a Conditional Discharge Agreement with the Sampson County District Attorney' s Office.

Under the agreement, plaintiff pleaded no contest to misdemeanor child abuse and agreed to

comply with the state court' s requirements, which included three months of unsupervised

probation and participation in counseling sessions. Plaintiff fulfilled the requirements under the

Conditional Discharge Agreement at which point the charges were dismissed.

       Plaintiff then filed this action in Sampson County Superior Court, bringing a variety of

constitutional and state law claims against Detective Worley and Sheriff Thornton, who removed

the case to this Court. Following discovery, defendants filed the instant motion for summary

judgment. In his response to the motion, plaintiff stipulated to the dismissal of several of his

causes of action. Accordingly, remaining before the Court are plaintiffs Fourth Amendment and




                                                4
substantive due process claims against Detective Worley in his official and individual capacity

and against Sheriff Thornton in his capacity as Worley' s supervisor.

       The motion is fully briefed and is ripe for disposition.

                                          DISCUSSION

       A motion for summary judgment may not be granted unless there are no genuine issues

of material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S . 317, 323 (1986). In determining whether a

genuine issue of material fact exists for trial, a court must view the evidence and the inferences

in the light most favorable to the nonmoving party. Scott v. Harris, 550 U.S. 372, 378 (2007).

However, "[t]he mere existence of a scintilla of evidence" in support of the nonmoving party' s

position is not sufficient to defeat a motion for summary judgment. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 252 (1986). "A dispute is genuine if a reasonable jury could return a verdict

for the nonmoving party .. . and [a] fact is material if it might affect the outcome of the suit

under the governing law." Libertarian Party of Virginia v. Judd, 718 F.3d 308, 313 (4th Cir.

2013) (internal quotations and citations omitted).

       Plaintiff's claims are premised on his belief that Detective Worley' s investigation was

infected with animus towards him. This animus led Worley to cut comers in his investigation,

ultimately causing the issuance of an arrest warrant lacking probable cause. Plaintiff further

contends that Worley's animus towards him violated his right to due process. Because plaintiff

fails to provide evidence supporting either of his claims, both defendants are entitled to summary

judgment, and the motion must be granted.

I.     Fourth Amendment



                                                  5
       "Probable cause exists when the facts and circumstances within an officer's

knowledge-or of which he possesses reasonably trustworthy information-are sufficient in

themselves to convince a person of reasonable caution that an offense has been or is being

committed." Wadkins v. Arnold, 214 F.3d 535, 539 (4th Cir. 2000). An assessment of probable

cause considers the totality of the circumstances. Id.

       There is no dispute between the parties that before presenting the case to the magistrate,

Detective Worley had gathered the following evidence: (1) the information provided by the child

medical examination; (2) the child's interview at the Child Advocacy Center; (3) his interviews

with C. Allen and J. Allen; (4) the photographs of the bruises; (5) the report from Wake County

social services; and (6) the text messages of plaintiffs admission provided by J. Allen. See

Statements of Material Fact, ,r 55, DE 22, 28. This evidence is sufficient for probable cause.

       Plaintiff argues probable cause was lacking because (1) the photographs contained no

face or identifying information, (2) the child was inconsistent in his interview as to whether

plaintiff used his belt or his hand, (3) Dr. Thomas-Taylor observed no bruising in her evaluation

on March 6, and (4) Worley failed to investigate plaintiffs alternative theories-expressed in his

text messages with J. Allen and by his private investigator, that the bruises were caused either by

the child' s biological father or great-grandparents. Plaintiff also argues that Worley failed to

follow up on certain leads because he was bias against plaintiff.

        Plaintiffs arguments fail. "Reasonable law enforcement officers are not required to

exhaust every potentially exculpatory lead or resolve every doubt about a suspect's guilt before

probable cause is established." Wadkins, 214 F.3d at 541. Worley gathered extensive evidence

that plaintiff had spanked the child, which included text messages from plaintiff admitting that

he did so. Plaintiffs alternative theories for the source of the bruises- which were themselves



                                                  6
inconsistent-do not vitiate probable cause. Moreover, plaintiff does not dispute that Worley in

fact gave him the opportunity to give his statement and that he simply failed to do so. See

Statements of Material Fact, ,r,r 52-53 , DE 22, 28. Finally, Dr. Thomas-Taylor' s evaluation came

a full month after the incident and so it makes sense that she observed no bruising; and

considering the child' s tender age of four, his slightly varied version of events does not cast real

doubt on the rest of the evidence.

       Plaintiffs allegations of personal bias are not relevant for the probable cause analysis,

see Whren v. United States, 517 U.S. 806, 812- 13 (1996). Furthermore, as discussed below, they

are not supported by the record.

II.    Due Process

       Executive conduct that violates due process is conduct that "involves abusing executive

power, or employing it as an instrument of oppression." Hawkins v. Freeman , 195 F.3d 732, 742

(4th Cir. 1999) (internal quotations omitted). It must be "so egregious, so outrageous, that it may

fairly be said to shock the contemporary conscience." Id. at 738.

       Plaintiff argues that Detective Worley acted with malicious intent to harm plaintiff. The

record, even when viewed in the light most favorable to plaintiff, contains no such evidence.

       Plaintiff's only evidence purporting to show malice are (1) statements Worley made to a

Wake County social worker, (2) and the fact that Worley communicated with C. Allen after 5 pm

and after the investigation concluded. These provide no support for plaintiff's malice theory. The

statements to the social worker are generally descriptive in nature and are not indicative of any

personal bias or malice. Pl. ' s Br. at 10 (e.g., "C. Allen described plaintiff as controlling," "The

defense's argument will be there is no way to identify who was in the photo," and "Plaintiff is

quite a bit older than C. Allen"). There is nothing untoward about these statements. Regarding



                                                  7
Worley' s communications with C. Allen after 5 pm and after the investigation concluded,

plaintiff provides no evidence as to the contents of the communications beyond that she spoke to

him about a potential restraining order again~t plaintiff. The communications themselves are not

evidence of bias or animus. Simply put, plaintiff has provided no evidence supporting his theory

that Worley acted with malice in his investigation.

                                         CONCLUSION

       For the reasons stated above, defendants ' motion for summary judgment [DE 20] is

GRANTED. For good cause shown, the motion to seal [DE 24] is also GRANTED. The Clerk is

DIRECTED to seal docket entries 21 , 22, 23 , 27, 28, and 29. The Clerk is further DIRECTED to

enter judgment in favor of defendants and close the case.



       SO ORDERED, this         / '/   day of April, 2020.



                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES DIS




                                                8
